Luke, J.
To support an action of trover, the plaintiff must show either title in himself at the time when the suit was commenced, prior possession, or the right of possession. Southern Ry. Co. v. Strozier, 10 Ga. App. 157 (73 S. E. 42). Under this rule, the evidence in this case did not authorize the verdict. It is true that an intention to dispense with actual delivery may be inferred from circumstances, and that the parties may consider a sale complete in respect to both prices and delivery, so that title may pass; but in this case the evidence is clear that final payment and final delivery were not made, and title to the property in question had not yet been passed to the plaintiff. Nor does it appear that the plaintiff had either prior possession or the right of possession of the property. It was error to overrule the motion for a new trial.

■Judgment reversed.


Broyles, C. J., and, Bloodworth, J., concur.